DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-12, 14-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “the display panel further comprising a plurality of gate lines and a plurality of sub- pixels, a same row of sub-pixels of the plurality of sub-pixels being connected to a same gate line of the plurality of gate lines, wherein the plurality of gate lines comprises: a plurality of first gate lines overlapping with the first display area, wherein adjacent first gate lines of the plurality of first gate lines is of a first distance, and a plurality of second gate lines overlapping with the at least one second display area and not overlapping with the first display area, wherein adjacent second gate lines of the plurality of second gate lines is of a second distance greater than the first distance”, in combination with the other limitations set forth in claim 1.  In addition, the arguments are persuasive.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “dividing an image to be processed into a plurality of image areas comprising a first image area and at least one second image area surrounding the first image area, wherein the first image area corresponds to a first display area in a display panel, the at least one second image area corresponds to at least one second display area in the display panel in one-to-one correspondence, and a number of sub-pixels per unit area in the first display area is greater than a number of sub-pixels per unit area in the at least one second display area; rendering the plurality of image areas to make a plurality of pixels in the first image area correspond to a plurality of sub-pixels in the first display area in one-to-one correspondence, and make a plurality of pixels in each of the at least one second image area correspond to a plurality of sub-pixels in a corresponding second display area of the at least one second display area in one-to-one correspondence; stitching the rendered plurality of image areas into an image to be displayed; and transmitting image data corresponding to the image to be displayed to a driving circuit 4Application No. 16/963,410Docket No. BOE0152PA / 127328-152for driving the display panel”, in combination with the other limitations set forth in claim 9.
Claim 14 has similar allowable limitations as claim 9.
Claims 3-8, 10-12, 15-20 and 22 are dependent on claims 1, 9 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627